Morton, J.
The evidence was conflicting whether barrels were placed on each side of the opening left by the removal of the bulkhead to prevent any one from falling into it, and the question was plainly one for the jury. So also we think was the question of the plaintiff’s due care. He had some right at least *500to assume that bulkheads would not be left open in the sidewalk without being suitably guarded, and knowledge of the existence of the bulkhead did not necessarily convict him of heedlessness. It was for the jury, taking into account, all of the circumstances, the time of day, his knowledge of the locality, the nature of his occupation and such other matters, if any, as were entitled to consideration, to say whether he acted as a man of reasonable prudence would have done under like circumstances. Woods v. Boston, 121 Mass. 337. Fuller v. Hyde Park, 162 Mass. 51. Lamb v. Worcester, 177 Mass. 82. We see no error in refusing the ruling that was requested.

Exceptions overruled.